Case 2:20-cv-00127-AKK-SGC Document 1 Filed 01/27/20 Page 1 of 4            FILED
                                                                   2020 Jan-27 PM 04:38
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA
Case 2:20-cv-00127-AKK-SGC Document 1 Filed 01/27/20 Page 2 of 4
Case 2:20-cv-00127-AKK-SGC Document 1 Filed 01/27/20 Page 3 of 4
Case 2:20-cv-00127-AKK-SGC Document 1 Filed 01/27/20 Page 4 of 4
